UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-7022


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

WENDY BENS,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:04-cr-00040-WDQ-2; 1:10-cv-3003-WDQ)


Submitted:    December 20, 2011            Decided:   December 23, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wendy Bens, Appellant Pro Se.         John Walter Sippel, Jr.,
Assistant United States Attorney, James G. Warwick, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wendy Bens seeks to appeal the district court’s order

construing      his    “motion      for    dismissal             of       indictment”       as     a

successive motion under 28 U.S.C.A. § 2255 (West Supp. 2010) and

denying Bens’ motion for reconsideration of a prior order.                                        We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                                    “[T]he

timely    filing      of    a   notice    of       appeal    in       a    civil     case    is    a

jurisdictional requirement.”               Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on   December    10,       2010.     The       notice       of    appeal       was    filed       on

August 1, 2011.            Because Bens failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we deny a certificate of appealability and dismiss the

appeal.     We dispense with oral argument because the facts and

legal    contentions         are   adequately        presented            in   the    materials



                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3